Douglas, J.,
dissenting. I dissent from the judgment and opinion of the majority. Today the majority has determined that a violation of the Ohio Basic Building Code may never constitute negligence per se. What is even more shocking is that the majority further holds that the extension of the doctrine of negligence per se to violations of any administrative rules is never justified. The breadth of the majority opinion is alarming and, in addition, is simply wrong! To that end, the conclusions reached by the majority have disturbed well-settled law and have effectively overruled numerous decisions of this court.
We have held time and time again that an administrative rule issued pursuant to statutory authority has the force and effect of law unless it is unreasonable or is in clear conflict with a statute governing the same subject matter. See, e.g., Youngstown Sheet & Tube Co. v. Lindley (1988), 38 Ohio St.3d 232, 234, 527 N.E.2d 828, citing Kroger Grocery & Baking Co. v. Glander (1948), 149 Ohio St. 120, 125, 36 O.O. 471, 474, 77 N.E.2d 921, 924. See, also, State ex rel. Kildow v. Indus. Comm. (1934), 128 Ohio St. 573, 580, 1 O.O. 235, 238, 192 N.E. 873, 876. Indeed, this court has also implicitly agreed that a tortfeasor may be negligent per se in violating a relevant administrative regulation. See Merchants Mut. Ins. Co. v. Baker (1984), 15 Ohio St.3d 316, 15 OBR 444, 473 N.E.2d 827. The majority, however, has turned a blind eye to these and other important cases decided by this court.
Accordingly, for the foregoing reasons, I must dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.